Exhibit 99.1 OSI Restaurant Partners, LLC Announces Modified Dutch Auction Tender For 10% Senior Notes due 2015 Tampa, Florida, February 18, 2009 - OSI Restaurant Partners, LLC (“OSI” or the “Company”) today announced the commencement of a cash tender offer (“Offer”) to purchase the maximum aggregate principal amount of its 10% Senior Notes due June 15, 2015 (CUSIP No. 67105EAB8 and CUSIP No. 67105EAA0) (the “Notes”) issued by the Company and OSI Co-Issuer, Inc., a wholly owned subsidiary of the Company, that the Company can purchase for $73 million, excluding accrued interest (the “Tender Cap”). The Company currently has $488.2 million aggregate principal amount of the Notes outstanding. The Tender Cap is based upon the maximum amount of Company funds OSI is permitted to use (as of February 18, 2009, and assuming the receipt of the Contribution (as described below)) under the Company’s senior secured credit facility for the purchase of outstanding Notes.The Offer is being made upon the terms and conditions set forth in the Offer to Purchase dated February 18, 2009 (as the same may be amended from time to time, the "Offer to Purchase") and the related Letter of Transmittal (as the same may be amended from time to time, the “Letter of Transmittal” and together with the Offer to Purchase, the “Offering Documents”) and upon the terms and subject to the conditions described therein. The following table summarizes the material pricing terms for the Offer: CUSIP Numbers Original Aggregate Principal Amount Tender Cap Early Tender Time Early Tender Payment(1) Total Consideration (Acceptable Bid Price Range) (1)(2) 67105EAB8 67105EAA0 $550,000,000 $73,000,000 5:00 p.m., Tuesday, March 3, 2009 $25.00 $225.00 – $275.00 (1) Per $1,000 principal amount of Notes accepted for purchase. (2) Includes Early Tender Payment. The Offer is being conducted as a modified “Dutch auction” with an acceptable bid price range of $225.00 to $275.00 per $1,0000 principal amount of the Notes.The total consideration payable for Notes accepted in the Offer will be established based on a formula consisting of a “base price” per $1,000 principal amount of Notes equal to $225.00 (including an Early Tender Payment of $25.00, which Holders may only receive if their Notes are tendered prior to 5:00 p.m. New York City time, March 3, 2009, as described below), plus a “clearing premium” not to exceed $50.00.Holders whose Notes are accepted for purchase pursuant to the Offer will also receive accrued and unpaid interest from the last interest payment date to, but not including, the Payment Date as described in the Offering Documents. The clearing premium for the Notes will be determined by considering the bid premiums of all Notes validly tendered and not validly withdrawn, in order of lowest to highest bid premiums, and will be (i) the lowest single premium for all tenders of Notes such that, for all tenders of Notes with a bid premium equal to or less than this lowest single premium, the Company will be able to pay an amount equal to the Tender Cap to purchase such Notes (taking into account eligibility to receive the Early Tender Payment and proration as described in the Offering Documents), or (ii) in the event that the purchase of all Notes validly tendered and not validly withdrawn would result in the Company paying less than the Tender Cap, the clearing premium will be the highest valid bid premium with respect to any Note validly tendered and not validly withdrawn.Acceptance of Notes validly tendered and not validly withdrawn may be subject to proration as described in the Offering Documents. In order to be eligible to receive the total consideration, which includes the Early
